TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00012-CR




                                  Ediberto Gaona, Appellant

                                                v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
        NO. 2044017, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



                           MEMORANDUM OPINION


               In August 2005, appellant Ediberto Gaona pleaded guilty to felony driving while

intoxicated. See Tex. Penal Code Ann. § 49.04 (West 2003), § 49.09 (West Supp. 2006). After

adjudging him guilty and assessing punishment at six years’ imprisonment and a $750 fine, the court

suspended imposition of sentence and placed appellant on community supervision for four years.

In November 2006, the court revoked supervision on the State’s motion and imposed a modified

sentence of three years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief and was advised of his right

to examine the appellate record and to file a pro se brief. No pro se brief has been filed.

               We have reviewed the record and counsel’s brief and agree that the appeal is frivolous

and without merit. We find nothing in the record that might arguably support the appeal. Counsel’s

motion to withdraw is granted.

               The judgment of conviction is affirmed.



                                              __________________________________________

                                              Diane Henson, Justice

Before Chief Justice Law, Justices Waldrop and Henson

Affirmed

Filed: October 19, 2007

Do Not Publish




                                                 2